             Case 2:21-cv-00020-RAJ-JRC Document 21 Filed 08/04/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         SHEREEN RAMADAN,
                                                               CASE NO. 2:21-cv-00020-RAJ-JRC
11                              Plaintiff,
                                                               ORDER EXTENDING STAY
12              v.

13         CVS HEALTH INC.,

14                              Defendant.

15

16           This matter is before the Court on referral from the District Court (Dkt. 11), and on the

17   parties’ joint status report. Dkt. 20. The Court previously granted the parties’ joint request for a

18   stay of this matter during arbitration. See Dkt. 18. The Court finds good cause to continue the

19   stay because the parties state that the arbitration hearing is currently scheduled for April 5–7,

20   2022. Dkt. 20, at 1.

21   ///

22   ///

23   ///

24


     ORDER EXTENDING STAY - 1
            Case 2:21-cv-00020-RAJ-JRC Document 21 Filed 08/04/21 Page 2 of 2




 1          This matter is stayed until April 7, 2022. The parties shall promptly inform the Court if

 2   the matter should be reviewed by the Court prior to that date, or whether they seek a continuance

 3   of the stay, and if so, for how long.

 4          Dated this 4th day of August, 2021.

 5



                                                         A
 6

 7
                                                         J. Richard Creatura
 8                                                       Chief United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER EXTENDING STAY - 2
